                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


  JENNIFER MYERS,           : Case No. 3:18-cv-409
                            :
       Plaintiff,           : District Judge Michael J. Newman
                            : Magistrate Judge Sharon L. Ovington
  vs.                       :
                            :
  MONTGOMERY COUNTY BOARD :
  OF COMMISSIONERS, et al., :
                            :
       Defendants.


                                          NOTICE


       The discovery phase of this case has ended. No discovery motions or other matters

referred to the undersigned Judicial Officer remain pending. The case is presently set for

further proceedings, including trial, before United States District Judge Michael J. Newman.

The Clerk of Court is directed to note in the record that:

       1.     Referral of this case to the undersigned Judicial Officer has expired; and

       2.     No motions or other matters in this case remain pending before the
              undersigned Judicial Officer.


June 21, 2021                                   s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge
